Citation Nr: 1730007	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to lupus/rheumatoid arthritis.

3.  Entitlement to service connection for lupus.

4.  Entitlement to service connection for a nasal disorder, to include as secondary to lupus/rheumatoid arthritis.

5.  Entitlement to service connection for a respiratory disorder (claimed as breathing problems), to include as secondary to lupus/rheumatoid arthritis.

6.  Entitlement to service connection for removal of a left lung mass, to include as secondary to lupus/rheumatoid arthritis.

7.  Entitlement to service connection for a liver disorder, to include as secondary to lupus/rheumatoid arthritis.

8.  Entitlement to service connection for a cyst of the left ovary, to include as secondary to lupus/rheumatoid arthritis.

9.  Entitlement to service connection for removal of a left breast mass, to include as secondary to lupus/rheumatoid arthritis.

10.  Entitlement to service connection for vasculitis, to include as secondary to lupus/rheumatoid arthritis.

11.  Entitlement to service connection for a hair loss disorder, to include as secondary to lupus/rheumatoid arthritis.

12.  Entitlement to service connection for a sleep disorder, to include as secondary to lupus/rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's service treatment records shows that she was treated for polycystic ovaries and a cyst on her left ovary while in service.  She was also treated for nasal congestion and sinusitis on several occasions.  The service treatment records further show a notation regarding abnormal hair growth and a lump on her breast, which is later noted to be a small cyst of the left breast.  At an in service appointment in September 1991, the Veteran complained of problems with her energy level.  Despite such in-service notations, the Veteran has not been afforded a VA examination in connection with her claims.  As such, VA examinations are required for these issues.   

The Veteran's post-service records also show that she reported insomnia and fatigue with inflammation of the joints at a private medical facility in November 1994.  At a similar appointment in December 1994, the Veteran reported a one-year history of such symptoms.  Thus, while some of her medical records note a diagnosis of lupus and rheumatoid arthritis in 1996, her medical records also show that the Veteran was seen for her symptoms in 1994 and reported a one-year history.  Thus, the Board finds that the Veteran should be afforded a VA examination in connection with her lupus and rheumatoid arthritis claims.

Additionally, the Veteran has asserted that most of her claimed disorders are due to her lupus and rheumatoid arthritis disorders.  She also noted "GW vaccines" on her October 2014 substantive appeal, which could be construed as a claim that her disorders are due to a vaccine she received while in service.  As such, the Board finds that the Veteran should also be afforded VA examinations and medical opinions in connection with her bilateral hearing loss, bronchitis, nasal disorder, lung mass removal, liver disorder, vasculitis, hair loss disorder, and sleep disorder claims to determine whether the claimed condition is related to the Veteran's service, the lupus and rheumatoid arthritis, or any vaccines she received while in service.

The Board also notes that the Veteran's file contains a fully favorable decision for Social Security Administration (SSA) benefits.  However, the records on which that decision was based are not in the claims file.  As such, these records should be obtained and associated with the claims file.

Finally, the Board notes that the Veteran stated that medical records were missing from her file in her October 2014 substantive appeal.  Specifically, she stated that records from Sharp Hospital and Scripps Green were not associated with the claims file.  It is unclear whether VA has received all of the relevant records referenced by the Veteran.  As such, the AOJ should attempt to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her disorders, to include  Sharp Hospital and Scripps Green.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should request a copy of the Veteran's SSA records upon which any SSA decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any rheumatoid arthritis and lupus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's medical records show that she reported experiencing possible symptoms of rheumatoid arthritis/lupus at medical appointments in November 1994 and December 1994.  At those appointments, she indicated that she had experienced symptoms for approximately one year.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has rheumatoid arthritis and lupus that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  The examiner should also indicate whether the Veteran experienced symptoms of either disorder within one year of service.   

In addition, the examiner should address whether any such disorder may have been caused by "GW vaccines" that the Veteran received while in service.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss, left lung mass, liver disorder, vasculitis, and sleep disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has any current  bilateral hearing loss, nasal disorder, respiratory disorder, left lung mass, liver disorder, vasculitis, and sleep disorder that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has bilateral hearing loss, left lung mass, liver disorder, vasculitis, and sleep disorder that is caused by or aggravated by rheumatoid arthritis and/or lupus.

The examiner should also address whether or not these disorders were caused by "GW vaccines" that the Veteran received while in service.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any nasal disorder, respiratory disorder, cyst of the left ovary, mass of the left breast, and hair loss disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has any current nasal disorder, respiratory disorder, cyst of the left ovary, mass of the left breast, and hair loss disorder that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a nasal disorder, respiratory disorder, cyst of the left ovary, mass of the left breast, and hair loss disorder that is caused by or aggravated by her rheumatoid arthritis and/or lupus.   

In his or her opinion, the examiner should discuss the Veteran's service treatment records, which diagnosed the Veteran with polycystic ovaries and a cyst of the left ovary in July 1989, March 1990, and May 1990; sinusitis and nasal congestion in January 1990; abnormal hair growth in July 1990; a lump on the left breast in September 1990 and a left breast cyst in October 1990.

The examiner should also address whether these disorders were caused by "GW vaccines" that the Veteran received while in service.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




